TOWNSEND, District Judge
(orally). The merchandise in question comprises certain colors, assessed for duty at 25 per cent, ad valorem under the provisions of paragraph 14 of the act of 1894, as “coal-tar colors or dyes,-by whatever name known, and not specially *555provided for in this act,” and claimed to be exempt from duty under paragraph 368 of said act, as “alizarin, natural or artificial.” These dyes are claimed to be artificial alizarin in the sense that while they are not derived from alizarin or anthraein, and are not chemically alizarin, they are known generally as alizarin colors, and correspond to the tests applied to determine alizarin colors. But counsel for the government shows that in the literature relating to these colors, and by repeated decisions of tbe courts, the term “artificial alizasin” has been applied to designate only dyes or colors derived from dioxyanthraquinone, a product of coal tar, and that no other color responding to the same tests, hut not derived from anthraein, was intended by congress to be included within said term. U. S. v. Sehlbach, 33 C. C. A. 277, 90 Fed. 799; Cochrane v. Fabrik, 111 U. S. 293, 4 Sup. Ct. 435, 28 L. Ed. 433. The question of commercial designation discussed in Selback v. U. S. (C. C.) 78 Fed. 803, does not arise under this tariff act. In view of this well-understood meaning during such a long period, I think congress must be presumed to have intended to say, not that any and all colors which responded to the alizarin tests, so-called, should he admitted free of duty, but that only those dyestuffs or colors derived from anthraein should he thus admitted. This question is further discussed in Farbenfabriken of Elberfeld Co. v. U. S. (No. 2,872) 99 Fed. 553. The decision of the board of general appraisers is affirmed.